DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any/all the references and/or obviousness rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,729,240 to Sugihara et al.  Sughihara et al. disclose a transducer (see Figs. 1 and 2, and entire reference), having a support structure/substrate (1) formed from a transparent material including at least one of a fused silica/quartz glass, organic polymer film and optical glass (Sughihara et al.: col. 3, line 59 to col. 4 line 21 and claims 5, 8 and 12), the support structure configured to support a sensing element/optical fiber (10) and deform in response to an environmental parameter (pressure/force), the support structure can be formed by the product-by-process limitations of modifying a first portion of the transparent material by exposing the first portion to laser radiation (ultraviolet ray high energy beam and/or photolithography (i.e. laser radiation with associated wavelength(s) that are in the ultraviolet range of the light spectrum, see col. 4, lines 22-57, essentially reading on the product-by-product limitations recited in the instant claimed invention, recited in instant independent claims 12 and 13) and the product-by-process limitations of removing the first portion by an etching process; the sensing element/optical fiber at a fixed position relative to the support structure, the sensing element configured to generate a signal indicative of deformation of the support structure (as recited in instant independent claim 12); the support structure further including a flexural element (2, 3) configured to amplify the environmental parameter (as recited in instant dependent claim 18); the transducer being inherently capable of being configured to be disposed in a resource bearing formation or any .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0188776 to Arkwright et al.  Arkwright et al. disclose a transducer (see entire reference, in particular Fig. 4(a), as well as Fig. 5(a)) including a support structure (204) which can be formed from a rigid transparent material (i.e. that can be ‘transparent’ to any light with at least one wavelength of any laser radiation in potentially “forming” and/or “etching”, as recited in instant dependent claim 14) configured to support a sensing element (202) which includes an optical fiber having one or more sensing locations (i.e. Bragg gratings) disposed therein, the optical fiber configured to receive an optical signal and return a backscattered (as a result of Bragg gratings) signal indicative of any deformation of the support structure (as recited in instant dependent claim 19); the support structure capable of deforming to an environmental parameter (i.e. pressure); the support structure capable of being formed by modifying a first portion (see .
Arkwright et al. do not place any limitations on the rigid material that can be transparent to the product by process limitations recited in the claimed invention.  Arkwright et al. further disclose in paras 0046, 0056 and 0066 that the support can be formed of a “rigid material”, such as silicon, a plastics or metallic material, or any other suitable rigid material.  Clearly, the materials of silicon and/or plastics, or any other suitable rigid materials can be “transparent” to the product-by-process limitations regarding a laser.  However, Arkwright et al. do not explicitly disclose the rigid material is at least one of glass, fused silica, borosilicate glass, sapphire and ruby, as recited in instant independent claim 12.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ any of the recited materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  For example, glass would be clearly be an 
Alternatively, claims 12, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0188776 to Arkwright et al. and U.S. 4,729,240 to Sugihara et al.  Arkwright et al. disclose a transducer (see entire reference, in particular Fig. 4(a), as well as Fig. 5(a)) including a support structure (204) which can be formed from a transparent material (i.e. that can be ‘transparent’ to any light with at least one wavelength of any laser radiation in potentially “forming” and/or “etching”, as recited in instant dependent claim 14) configured to support a sensing element (202) which includes an optical fiber having one or more sensing locations (i.e. Bragg gratings) disposed therein, the optical fiber configured to receive an optical signal and return a backscattered (as a result of Bragg gratings) signal indicative of any deformation of the support structure (as recited in instant dependent claim 19); the support structure capable of deforming to an environmental parameter (i.e. pressure); the support structure capable of being formed by modifying a first portion (see space below the optical fiber (202) in Figs 4a and b) of the transparent material by exposing the first portion to laser radiation and removing the first portion by an etching process; and the sensing element is disposed at least at a fixed position (210, 212) via glue relative to the support structure, the sensing element configured to generate a signal indicative of a deformation of the support structure (meeting all of the structural limitations recited in instant independent claim 12); wherein the support structure includes a flexural element (moveable walls/ends which flex/bend/move thus causing the optical fiber to stretch/contract inducing strain in the optical fiber) which is thus configured to amplify any environmental parameter (as recited in instant dependent claim  18) and wherein the transducer is inherently configured to be disposed in any environment including a resource 
Arkwright et al. do not place any limitations on the rigid material that can be transparent to the product by process limitations recited in the claimed invention.  Arkwright et al. further disclose in paras 0046, 0056 and 0066 that the support can be formed of a “rigid material”, such as silicon, a plastics or metallic material, or any other suitable rigid material.  Clearly, the materials of silicon and/or plastics, or any other suitable rigid materials can be “transparent” to the product-by-process limitations regarding a laser.  However, Arkwright et al. do not explicitly disclose the rigid material is at least one of glass, fused silica, borosilicate glass, sapphire and ruby, as recited in instant independent claim 12.  Sughihara et al. disclose a transducer (see Figs. 1 and 2, and entire reference) having a support structure/substrate (1) and associated elements attached thereto (2, 3) that are deformable due to forces/pressures thereon, the substrate and associated elements supporting a sensing element (10) being an optical fiber, wherein the substrate can include a transparent material being an organic polymer film, optical glass or fused silica/quartz glass (Sughihara et al.: col. 3, line 59 to col. 4 line 21 and claims 5, 8 and 12) wherein elements of the transducer can be formed via ultraviolet ray high energy beam and/or photolithography (i.e. laser radiation with associated wavelength(s) that are in the ultraviolet range of the light spectrum, see col. 4, lines 22-57, essentially reading on the product-by-product limitations recited in the instant claimed invention), the sensing element/optical fiber at a fixed position relative to the support structure, the sensing element configured to generate a signal indicative of deformation of the support structure.  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ a glass material as a suitable rigid material forming the support structure of the transducer disclosed by Arkwright et al., as taught .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,729,240 to Sugihara et al. as applied to claim 12 above, and further in view of U.S. 2008/0188776 to Arkwright et al.  Sughihara et al. disclose a transducer having all of the elements and configurations recited previously, including an optical fiber sensing element, configured to receive an optical signal and having at least one sensing location (i.e. end portion associated with the transducer).  Sughihara et al. do not explicitly disclose that the optical fiber having more than one sensing location and being configured to return a backscattered signal indicative of the deformation of the support structure.  Arkwright et al. disclose a transducer (see entire reference) having a deformable support structure (204) made from any suitable rigid material, also configured to support a sensing element (202) which includes an optical fiber having one or more sensing locations (i.e. Bragg gratings) disposed therein, the optical fiber configured to receive an optical signal and return a backscattered (as a result of Bragg gratings) signal indicative of any deformation of the support structure (as recited in instant dependent claim 19).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the optical fiber disclosed by Sughihara et al., employing Bragg gratings (forming multiple sensing locations) and return a backscattered signal indicative of the deformation of the support structure, as taught by Awkright et al., thus allowing for measuring pressure/force at a plurality of locations/regions, allowing for wavelength division multiplexing and allowing for measuring a pressure distribution among other benefits.  (see paras 0010-0021 of Awkright et al.)





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861